

115 S2433 IS: Filipino Veterans Fairness Act of 2018
U.S. Senate
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2433IN THE SENATE OF THE UNITED STATESFebruary 15, 2018Mr. Schatz (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to deem certain service in the organized military forces of
			 the Government of the Commonwealth of the Philippines and the Philippine
			 Scouts to have been active service for purposes of benefits under programs
			 administered by the Secretary of Veterans Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Filipino Veterans Fairness Act of 2018.
		2.Certain service
			 in the organized military forces of the Philippines and the Philippine
			 Scouts
			 deemed to be active service
			(a)In
 GeneralSection 107 of title 38, United States Code, is amended—
 (1)in subsection (a)—
 (A)by striking not after Army of the United States, shall; and
 (B)by striking , except benefits under— and all that follows in that subsection and inserting a period;
 (2)in subsection (b)—
 (A)by striking not after Armed Forces Voluntary Recruitment Act of 1945 shall; and
 (B)by striking except— and all that follows in that subsection and inserting a period;
 (3)by amending subsection (c) to read as follows:
					
						(c)Determination of
 eligibility(1)In determining the eligibility of the service of an individual under this section, the Secretary shall take into account any alternative documentation regarding such service, including documentation other than the Missouri List, that the Secretary determines relevant.
 (2)Not later than March 1 of each year, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and Committee on Veterans' Affairs of the House of Representatives a report that includes—
 (A)the number of individuals applying for benefits pursuant to this section during the previous year; and
 (B)the number of such individuals that the Secretary approved for benefits.;
				and
 (4)by amending subsection (d) to read as follows:
					
						(d)Relation to
 Filipino Veterans Equity Compensation FundSection 1002(h) of the American Recovery and Reinvestment Act of 2009 (title X of division A of Public Law 111–5; 123 Stat. 200; 38 U.S.C. 107 note) shall not apply to an individual described in subsection (a) or (b) of this section..
				(b)Conforming
			 and clerical amendments
 (1)Conforming amendmentThe heading of such section is amended to read as follows:
					
						107.Certain service
				deemed to be active service: service in organized military forces
			 of the
				Philippines and in the Philippine
				Scouts.
 (2)Clerical amendmentThe table of sections at the beginning of chapter 1 of such title is amended by striking the item relating to section 107 and inserting the following:
					107. Certain service deemed to be active
				service: service in organized military forces of the Philippines
			 and in the
				Philippine Scouts..
				  
				(c)Effective
			 date
				(1)In
 generalThe amendments made by this section shall take effect on the date that is 90 days after the date of the enactment of this Act.
 (2)ApplicabilityNo benefits shall accrue to any person for any period before the effective date specified in paragraph (1) by reason of the amendments made by this section.